DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 02/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured to" in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent Claims 1 and 14 similarly recite “A method for similarity search, comprising: identifying a document and a query corresponding to a matching phrase in the document”; “encoding the query and a candidate phrase”; “scoring the candidate phrase using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of the candidate phrase”; and “selecting the matching phrase based on the scoring”.
The limitations “identifying a document and a query corresponding to a matching phrase in the document”; “encoding the query and a candidate phrase”; “scoring the candidate phrase using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of the candidate phrase”; and “selecting the matching phrase based on the scoring”, as drafted, is a process that covers performance of the limitation by the use of a mental process but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. None of the claims recite additional elements, therefore, this claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the identifying and scoring steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claims 1 and 14 are not patent eligible.
 	
	Claims 2-13 and 15-18 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1 and 14. These claims either depend on or require the limitations of claims 1 and 14. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.

The independent Claim 19 recites “A method for training a machine learning model, comprising: identifying a document, a query, a ground truth matching phrase, and a plurality of candidate phrases from the document”; “encoding the query and the plurality of candidate phrases using an encoder”; “scoring the candidate phrases using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of a candidate phrase of the plurality of candidate phrases”; “computing a loss function based on the ground truth matching phrase and an output of a scoring component”; and “updating parameters of the encoder based on the loss function”.
The limitations “identifying a document, a query, a ground truth matching phrase, and a plurality of candidate phrases from the document”; “encoding the query and the plurality of candidate phrases using an encoder”; “scoring the candidate phrases using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of a candidate phrase of the plurality of candidate phrases”; and “computing a loss function based on the ground truth matching phrase and an output of a scoring component”, as drafted, is a process that covers performance of the limitation by the use of a mental process but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. Claim 19 recite “updating parameters of the encoder based on the loss function”. All of these limitations direct towards using a generic computing device for the method, and do not impose any meaningful limits on practicing the abstract idea. Claims 19 do not contain any additional limitations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the identifying, scoring and computing steps amount to no more than mere instructions to apply the exception using a generic computing device. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claim 19 is not patent eligible.

Claim 20 is rejected as being directed to an abstract idea without significantly more under a similar rationale as claim 19.  This claim either depend on or require the limitations of claim 19. The additional limitations recited in this claim can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, this claim is directed toward a judicial exception idea as well.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., (US 2018/0329881 A1) (hereinafter Bennett), in view of Jain et al., (US 2022/0180060 A1) (hereinafter Jain).  

Regarding Claim 1: Bennett discloses a method for similarity search, comprising:
	identifying a document and a query corresponding to a matching phrase in the
document (Accessing (identifying) information from a corpus (document) containing candidate answers/paraphrases (matching phrases) to input questions (queries) (Bennett ¶0015, 0026 and 0033));
	scoring the candidate phrase using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of the candidate phrase (Bennett discloses scoring the paraphrase/candidate answer (current phrase) using a machine learning, Question and Answer (QA) system that computes a semantic similarity score (learning-based score) and structural similarity score (surface form score) for the intents (surface forms) of the question (query) and paraphrase/candidate answer (current phrase) (Bennett ¶0055-0059, 0024 and 0070-71));
	selecting the matching phrase based on the scoring (Bennett discloses selecting the candidate answers/paraphrases based on a score (Bennett ¶0055 and 0026)).

Bennett fails to explicitly disclose:
	encoding the query and a candidate phrase.

However, in an analogous art, Jain teaches: 
encoding the query and a candidate phrase (Jain teaches utilizing the Bidirectional Encoder Representations from Transformers (BERT) to create vector representations (embeddings) for an input phrase (query) and predicted words (candidate phrase) (Jain ¶0019)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Jain to the method of Bennett, because this would allow the use of the Bidirectional Encoder Representations from Transformers (BERT) deep learning word embedding model to build a query prediction system that constructs useful user queries, utilizing a minimal query history and information from a corpus of documents and maximizing the system accuracy (Jain ¶0017-0019)).

Regarding Claim 8: Bennett, in view of Jain, further discloses the method of claim 1, further comprising: computing a harmonic similarity score based on a harmonic mean of a precision and a recall between fixed semantic representations of the query and the candidate phrase, wherein the scoring is further based on the harmonic similarity score (View Bennett ¶0069).

Regarding Claim 9: Bennett, in view of Jain, further discloses the method of claim 1, further comprising: computing a cosine similarity score based on a cosine similarity between fixed semantic representations of the query and the candidate phrase, wherein the scoring is further based on the cosine similarity score (View Bennett ¶0057 and Fig. 7).

Regarding Claim 10: Bennett, in view of Jain, further discloses the method of claim 1, wherein: the at least one learning-based score represents semantic similarity between the query and the candidate phrase, and the at least one surface form score does not represent semantic similarity between the query and the candidate phrase (View Bennett ¶0055-0059, 0024 and 0070-0071).

Regarding Claim 12: Bennett, in view of Jain, further discloses the method of claim 1, further comprising: 
receiving the query from a user (Bennett ¶0027 and 0032); identifying information from the document based on selecting the matching phrase (Bennett ¶0027 and 0032); and responding to the query using the identified information (Bennett ¶0027 and 0032).


Regarding Claim 13: Bennett, in view of Jain, further discloses the method of claim 1, further comprising: 
identifying a plurality of candidate phrases from the document (Bennett ¶0033 and 0026); scoring each of the candidate phrases (Bennett ¶0034-0035); and determining that the candidate phrase has a highest score among the candidate phrases, wherein the candidate phrase is selected as the matching phrase based on the determination (Bennett ¶0036 and 0031).

Regarding Claim 14: Bennett discloses a method for similarity search, comprising:
	a scoring component configured to score the candidate phrase using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of the candidate phrase (Bennett ¶0055-0059, 0024 and 0070-71)).
	
Bennett fails to explicitly disclose:
	an encoder configured to encode a query and a candidate phrase from a document.

However, in an analogous art, Jain teaches: 
an encoder configured to encode a query and a candidate phrase from a document (Jain teaches utilizing the Bidirectional Encoder Representations from Transformers (BERT) to create vector representations (embeddings) for an input phrase (query) and predicted words (candidate phrase) (Jain ¶0019)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Jain to the apparatus of Bennett, because this would allow the use of the Bidirectional Encoder Representations from Transformers (BERT) deep learning word embedding model to build a query prediction system that constructs useful user queries, utilizing a minimal query history and information from a corpus of documents and maximizing the system accuracy (Jain ¶0017-0019)).

Regarding Claim 15: Bennett, in view of Jain, further discloses the apparatus of claim 14, further comprising: a parser configured to identify a plurality of candidate phrases from the document (View Bennett ¶0028 and 0032)).

Regarding Claim 16: Bennett, in view of Jain, further discloses the apparatus of claim 14, further comprising: a user interface configured to receive the query from a user and present a response to the user based on an output of the scoring component (View Bennett ¶0032 and 0028)).

Regarding Claim 18: Bennett, in view of Jain, further discloses the apparatus of claim 14, wherein: the encoder comprises a Bidirectional Encoder Representations from Transformers (BERT) model (Jain ¶0017-0019).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Jain in the method of Bennett, because this would this allow the use of the Bidirectional Encoder Representations from Transformers (BERT) deep learning word embedding model to build a query prediction system that constructs useful user queries, utilizing a minimal query history and information from a corpus of documents and maximizing the system accuracy (Jain ¶0017-0019)).

Claims 2-4, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., (US 2018/0329881 A1) (hereinafter Bennett), in view of Jain et al., (US 2022/0180060 A1) (hereinafter Jain) and in further view of Saito et al., (US 2021/0042469 A1) (hereinafter Saito).

Regarding Claim 2: Bennett, in view of Jain, discloses the method of claim 1. However, Bennett, in view of Jain, discloses fails to disclose the claimed: 
	encoding the query and the candidate phrase together to produce a pair representation;
	decoding the pair representation to produce a pair score, wherein the at least one learning-based score comprises the pair score.
	
However, in an analogous art, Saito teaches: 
	encoding the query and the candidate phrase together to produce a pair representation (Saito teaches encoding the input phrase (query) and generated phrase (candidate phrase) to estimate a phrase relationship for the pair (Saito ¶0009-0012));
	decoding the pair representation to produce a pair score, wherein the at least one learning-based score comprises the pair score (Saito teaches decoding the pair vector (representation) and relation label that has a corresponding relation score based on learning data (Saito ¶0009-0012));

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship estimation model within the neural network of the system (Saito ¶0198 and 0218).

Regarding Claim 3: Bennett, in view of Jain, discloses the method of claim 1, further comprising:
	encoding the query and the candidate phrase separately to produce a query representation and a candidate representation (Jain teaches utilizing the Bidirectional Encoder Representations from Transformers (BERT) to create vector representations (embeddings) for an input phrase (query) and predicted words (candidate phrase) (Jain ¶0019)).

		
However, in an analogous art, Saito teaches: 
	encoding the query and the candidate phrase together to produce a pair representation (Saito teaches encoding the input phrase (query) and generated phrase (candidate phrase) to estimate a phrase relationship for the pair (Saito ¶0009-0012));
	computing a compatibility score based on the pair representation, the query representation, and the candidate representation, wherein the at least one learning-based score comprises the compatibility score (Saito teaches utilizing learning data to compute a relation (compatibility) score based on the relation label vector, the generated (candidate) phrase vector and the input phrase (query) phrase vector (Saito ¶0009-0012)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship estimation model within the neural network of the system (Saito ¶0198 and 0218).

Regarding Claim 4: Bennett, in view of Jain, further in view of Saito, further discloses the method of claim 3, further comprising: computing a first product of the query representation and the pair representation (Saito ¶0051-0056); computing a second product of the candidate representation and the pair representation (Saito ¶0051-0056); and summing the first product and the second product to produce the compatibility score (Saito ¶0051-0056). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship estimation model within the neural network of the system (Saito ¶0198 and 0218).

Regarding Claim 11: Bennett, in view of Jain, discloses the method of claim 1. However, Bennett, in view of Jain, fails to disclose the claimed:
	identifying a relationship between the query and the candidate phrase based on the selecting;
updating a knowledge based on the relationship.
		
However, in an analogous art, Saito teaches: 
	identifying a relationship between the query and the candidate phrase based on the selecting
(Saito teaches identifying and create a label for the relationship between input phrase (query) and generated phrase (candidate phrase) (Saito ¶0009-0012));
updating a knowledge based on the relationship (Saito teaches utilizing learning data of the phrases to update (build) a knowledge model (Saito ¶0009-0012 and 0114)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship knowledge estimation model within the neural network of the system (Saito ¶0198, 0218 and 0114).

Regarding Claim 19: Bennett discloses a method for training a machine learning model, comprising:
	identifying a document, a query, a ground truth matching phrase, and a plurality of candidate phrases from the document (Accessing (identifying) information from a corpus (document) containing candidate answers/paraphrases and ground truth phrases (matching phrases) to input questions (queries) (Bennett ¶0026, 0033 and 0055));
	scoring the candidate phrases using at least one learning-based score and at least one surface form score, wherein the at least one learning based score is based on the encoding, and the at least one surface form score is based on a surface form of the query and a surface form of a candidate phrase of the plurality of candidate phrases (Bennett discloses scoring the paraphrase/candidate answer (current phrase) using a machine learning, Question and Answer (QA) system that computes a semantic similarity score (learning-based score) and structural similarity score (surface form score) for the intents (surface forms) of the question (query) and paraphrase/candidate answer (current phrase) (Bennett ¶0055-0059, 0024 and 0070-71)).
	
Bennett fails to explicitly disclose:
	encoding the query and the plurality of candidate phrases using an encoder;
	computing a loss function based on the ground truth matching phrase and an output of a scoring component;
updating parameters of the encoder based on the loss function.

However, in an analogous art, Jain teaches: 
encoding the query and the plurality of candidate phrases using an encoder (Jain teaches utilizing the Bidirectional Encoder Representations from Transformers (BERT) to create vector representations (embeddings) for an input phrase (query) and predicted words (candidate phrase) (Jain ¶0019)). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Jain to the method of Bennett, because this would allow the use of the Bidirectional Encoder Representations from Transformers (BERT) deep learning word embedding model to build a query prediction system that constructs useful user queries, utilizing a minimal query history and information from a corpus of documents and maximizing the system accuracy (Jain ¶0017-0019)).

Bennett, in view of Jain, fails to explicitly disclose:
	computing a loss function based on the matching phrase and an output of a scoring component;
updating parameters of the encoder based on the loss function.

However, in an analogous art, Saito teaches: 
computing a loss function based on the matching phrase and an output of a scoring component (Saito teaches calculating a loss function based on the related phrase (matching phrase) and relation score (Saito ¶0093 and 0096)); 
updating parameters of the encoder based on the loss function (Saito teaches updating the parameters of the encoder based on the calculated loss function (Saito ¶0093 and 0142)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship estimation model within the neural network of the system (Saito ¶0198 and 0218).

Regarding Claim 20: Bennett, in view of Jain, further in view of Saito, further discloses the method of claim 19, wherein: the output of the scoring component comprises a probability distribution for the plurality of candidate phrases, and the loss function comprises a negative log likelihood of a component of the probability distribution corresponding to the ground truth matching phrase (Saito ¶0094, 0174-0175 and Bennett ¶0059).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Saito to the method of Bennett, in view of Jain, because this would improve the system accuracy by incorporating simultaneous learning of the phrase generation encoder-decoder model and the relationship estimation model within the neural network of the system (Saito ¶0198 and 0218).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., (US 2018/0329881 A1) (hereinafter Bennett), in view of Jain et al., (US 2022/0180060 A1) (hereinafter Jain) and in further view of Viswanathan, (US 10,394,826 B1).

Regarding Claim 5: Bennett, in view of Jain, discloses the method of claim 1, further comprising:
	wherein the at least one surface form score comprises the word match score (Scoring the paraphrase/candidate answer (current phrase) using a machine learning, Question and Answer (QA) system that computes a structural similarity score (surface form score) for the intents (surface forms) of the question (query) and paraphrase/candidate answer (current phrase) (Bennett ¶0055-0059, 0024 and 0070-71)).

Bennett, in view of Jain, fails to disclose:
	determining a number of matching words the query has in common with the candidate
phrase;
computing a word match score based on the number of matching words.

However, in an analogous art, Viswanathan teaches: 
	determining a number of matching words the query has in common with the candidate
phrase (Viswanathan teaches determining the number of matching terms (words) between the search data (candidate phrases) and the query data (Viswanathan col 10, lines 16-20 and col 3, lines 21-30));
computing a word match score based on the number of matching words (Viswanathan teaches determining a score comprising the number of matching terms (words) between the search data (candidate phrases) and the query data (Viswanathan col 10, lines 16-20 and col 3, lines 21-30)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Viswanathan to the method of Bennett, in view of Jain, because this system would allow the user to save time and avoid creating new or redundant queries by automatically identifying relevant (candidate) search queries within large amounts data collections (Viswanathan col 1, lines 52-56 and col 3, lines 36-38). 

Regarding Claim 6: Bennett, in view of Jain, further in view of Viswanathan, further discloses the method of claim 5, further comprising: determining a minimum number of words in the query and the candidate phrase (Viswanathan col 11, lines 52-54 and lines 64-66); and dividing the number of matching words by the minimum number to produce the word match score (Viswanathan col 5, lines 2-10 and lines 17-24).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Viswanathan to the method of Bennett, in view of Jain, because this system would allow the user to save time and avoid creating new or redundant queries by automatically identifying relevant (candidate) search queries within large amounts data collections (Viswanathan col 1, lines 52-56 and col 3, lines 36-38).

Regarding Claim 7: Bennett, in view of Jain, discloses the method of claim 1, further comprising:
	wherein the at least one surface form score comprises the word count score Scoring the paraphrase/candidate answer (current phrase) using a machine learning, Question and Answer (QA) system that computes a structural similarity score (surface form score) for the intents (surface forms) of the question (query) and paraphrase/candidate answer (current phrase) (Bennett ¶0055-0059, 0024 and 0070-71)). 

Bennett, in view of Jain, fails to disclose:
	determining a number of words in the query;
	determining a number of words in the candidate phrase;
	computing a word count score based on a difference between the number of words in the query and the number of words in the candidate phrase, wherein the at least one surface form score comprises the word count score.

However, in an analogous art, Viswanathan teaches: 
	determining a number of words in the query (Viswanathan teaches determining the number of terms (words) within a query (Viswanathan col 10, lines 16-20 and col 3, lines 21-30));
	determining a number of words in the candidate phrase (Viswanathan teaches determining the number of terms (words) within a previous search query result (candidate phrase) (Viswanathan col 10, lines 16-20 and col 3, lines 21-30));
	computing a word count score based on a difference between the number of words in the query and the number of words in the candidate phrase, wherein the at least one surface form score comprises the word count score  (Viswanathan teaches computing a word count score based on the comparison (difference) the number of terms (words) that match between the previous search query (candidate phrase) and current query (Viswanathan col 10, lines 10-20)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Viswanathan to the method of Bennett, in view of Jain, because this system would allow the user to save time and avoid creating new or redundant queries by automatically identifying relevant (candidate) search queries within large amounts data collections (Viswanathan col 1, lines 52-56 and col 3, lines 36-38). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., (US 2018/0329881 A1) (hereinafter Bennett), in view of Jain et al., (US 2022/0180060 A1) (hereinafter Jain) and in further view of Patra et al., (US 2020/0342055 A1).

Regarding Claim 17: Bennett, in view of Jain, discloses the apparatus of claim 14. However, Bennett, in view of Jain, fails to disclose the claimed:
	the encoder comprises a supervised machine learning model that is trainable based on an output of the scoring component.
		
However, in an analogous art, Patra teaches: 
	the encoder comprises a supervised machine learning model that is trainable based on an output of the scoring component (Patra teaches an encoder comprises a supervised machine learning model that is trained based on known outputs and values (Patra ¶0098 and 0123)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Patra to the apparatus of Bennett, in view of Jain, because this would allow the entity (surface form) linking techniques use vertex embedding to measure the degree of coherence, and thus also the quality of an entity linking candidate, which thereby results in high quality of the answers and improved classification accuracy of machine learning classification models (Patra ¶0025 and 0027).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Lu et al., (US 2021/0081462 A1) discloses in some aspects, a query for one or more items is received. The query includes a plurality of terms. It is determined that a search result candidate is semantically similar to the query based at least in part on a distance between a first vector that represents the query and a second vector that represents the search result candidate in semantic space. The first vector and the second vector can each correspond to a single vector of binary values. Based at least in part on the determining that the search result candidate is semantically similar to the query, the search result candidate may be caused to be displayed. The search result candidate can include at least a first term that has a same meaning as at least a second term of the query, and the first term and the second term may have a different structure. 
Nguyen, (US 10,437,833 B1) discloses an invention that is directed to retrieving a semantically matched knowledge structure. A question and answer pair is received, wherein the answer is received from a query of a search engine. A question is constraint-matched with the answer based on maximizing a plurality of constraints, wherein at least one of the plurality of the constraints is a similarity score between question and answer, wherein the constraint matching generates a matched sequence. For one or more answer sequences, a subsequence is found that are not parsed as answer slots. Query results are obtained from another search engine based on a combination of the answer or question, and the non-answer subsequence. And a KB based is refined on the query results and the constraint matching and based on a neural network training, for a further subsequent semantic matching, wherein the KB includes a dense semantic vector indication of concepts
Niu et al., (US 2022/0129629 A1) discloses a dynamic blocking, a decoding algorithm which enables large-scale pretrained language models to generate high-quality paraphrases in an un-supervised setting. Specifically, in order to obtain an alternative surface form, when the language model emits a token that is present in the source sequence, the language model is prevented from generating the next token that is the same as the subsequent source token in the source sequence at the next time step. In this way, the language model is forced to generate a paraphrased sequence of the input source sequence, but with mostly different wording.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658